Citation Nr: 1040080	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1982 to November 
2005.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for hypothyroidism and assigned 
a 10 percent rating.  

In his May 2008 Substantive Appeal, the Veteran requested a 
videoconference hearing before a member of the Board.  A hearing 
was scheduled for September 2010, and the Veteran was notified of 
the hearing date; however, he failed to appear and did not offer 
any explanation for his absence.  Accordingly, his request for a 
hearing is considered withdrawn, and the Board may proceed with 
review of the claim.  38 C.F.R. § 20.702(e) (2010).

In connection with his original claim, the Veteran completed a 
Form DD 2697, Report of Medical Assessment, in June 2005.  He 
reported recurrent flu and cold symptoms, including aches and 
pains, which recurred every 2 to 6 weeks and which had caused him 
to miss more than 3 days of work.  He reported "unaddressed 
allergy" and stated that he intended to pursue a VA compensation 
claim for this condition.  In his February 2007 notice of 
disagreement, the Veteran again referred to these symptoms.  He 
stated that he reported the symptoms to the VA examiner in August 
2005, but he did not feel the examiner believed him.  These 
statements appear to raise a claim for service connection for 
allergies.  

The issue of service connection for allergies has been 
raised by the record, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.




FINDING OF FACT

The Veteran's hypothyroidism has not been manifested by 
constipation, muscular weakness, mental sluggishness, or mental 
disturbance at any time during the period on appeal. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.119, 
Diagnostic Code 7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran participated in the Benefits Delivery at Discharge 
(BDD) Program.  He was provided preadjudication notice in July 
2005, which substantially complied with the notice requirements 
for service connection claims.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of December 1, 2005, the day after his separation 
from service, and a 10 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  He 
was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the day after his 
separation from service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for Hypothyroidism

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The Veteran is seeking an initial disability rating in excess of 
10 percent for service-connected hypothyroidism.  Service 
connection was granted effective December 2005.  The Veteran 
contends that his symptoms warrant a higher rating.  

The Veteran was afforded a VA examination in August 2005.  He 
reported that he had been diagnosed with Graves' disease in 1999, 
and was started on levothroid shortly afterward.  He had been on 
a stable dosage for the past year.  His last blood work had been 
normal, but the Veteran stated that his stamina was still low.  
He had no complaints regarding his memory, tremor, palpitations, 
or constipation, but he did have occasional diarrhea.  The 
Veteran denied heat or cold intolerance or any symptoms due to 
pressure on his neck.  He stated that his weight fluctuates, but 
there had been no trend up or down.  The examiner diagnosed 
Graves' disease and iatrogenic hypothyroidism, but he stated that 
the Veteran was euthyroid on replacement medication.  

The Veteran was afforded a VA examination in July 2007.  The 
examiner noted the Veteran's history of body aching, weakness, 
weight loss and chills prior to the diagnosis of Graves' disease.  
He stated that the Veteran had hypothyroidism and was taking 
Synthroid daily.  The Veteran reported that his thyroid function 
was stable, although he still experienced some fatigue, aches, 
and joint pain.  He had been diagnosed with hypogonadism and 
treated with Androgel, with improvement.  He stated that he had 
been gaining weight until his thyroid function and testosterone 
were improved.  His weight was currently stable.  On examination, 
the thyroid was not palpable and no thyroid tissue was detected.  
His heart had normal rhythm with no murmurs or friction rub.  His 
levels of thyroid stimulating hormone, testosterone, and 
thyroxine were normal and conditions were stable.  

The claims file contains private treatment records dated between 
April 2007 and January 2008, which indicate that the Veteran was 
diagnosed with hypothyroidism as well as hypogonadism, and that 
he was treated with Androgel.  

Hypothyroidism is evaluated under 38 C.F.R. § 4.119, Diagnostic 
Code 7903.  Hypothyroidism with fatigability or continuous 
medication required for control is rated 10 percent disabling.  
Where there is fatigability, constipation, and mental 
sluggishness, a 30 percent rating is warranted.  Where there is 
muscular weakness, mental disturbance, and weight gain, a 60 
percent rating is appropriate.  Hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness is 
rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 
7903.

Applying the rating criteria to the evidence above, the Board 
concludes that a rating in excess of 10 percent for 
hypothyroidism is not warranted.  The evidence reflects that the 
Veteran has consistently reported fatigue, aching, and occasional 
diarrhea, and that he takes thyroid medication daily.  These 
symptoms are contemplated by the currently assigned 10 percent 
rating.  The Veteran reported that he has not experienced chills, 
constipation, muscle weakness, or mental sluggishness or 
disturbance since his condition was stabilized, several months 
before his separation.  Therefore, his symptoms do not meet the 
criteria for a higher rating at any time during the appeals 
period.  

In his notice of disagreement, the Veteran reports that he 
experienced more severe symptoms for four or five years before he 
was diagnosed as having Graves' disease.  He also believes he may 
have manifested symptoms of his illness as early as 1994.  The 
Board notes that disability ratings are based upon the current 
level of disability.  Although there is evidence that the 
condition was much worse in service, compensation is not 
available for symptoms experienced in service.  The disability 
rating must reflect his current level of disability.  

The Board finds that the Veteran's symptoms have been consistent 
with a rating of no more than 10 percent throughout the period on 
appeal.  The claim is denied. 


ORDER

An initial disability rating in excess of 10 percent for 
hypothyroidism is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


